                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ARMANDO VALDEZ-BORJA,

       Petitioner,

v.                                                                   Civ. No. 18-1237 KG/KK
                                                                     (Cr. No. 16-3390 KG)
UNITED STATES OF AMERICA,

       Respondent.


            ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                       AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition that United States Magistrate Judge Kirtan Khalsa filed in this matter on February 7,

2020. (Doc. 12.) The parties have not filed any objections, and the time for doing so has expired.

The Tenth Circuit has held that “a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” United States v. One Parcel of Real Property, 73 F.3d 1057,

1060 (10th Cir. 1996). The parties’ failure to timely object to the Magistrate Judge’s Proposed

Findings and Recommended Disposition waives appellate review of both factual and legal

questions. In re Key Energy Res. Inc., 230 F.3d 1197, 1199–1200 (10th Cir. 2000); One Parcel of

Real Property, 73 F.3d at 1059.

       IT IS THEREFORE ORDERED as follows:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

12) are ADOPTED; and
       2.     Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (Doc. 1) is DENIED.

       IT IS SO ORDERED.



                                          _________________________________________
                                          UNITED STATES DISTRICT JUDGE
